Willson, Judge.
This appeal is from a judgment final upon a forfeited bail bond. The bail bond was executed under a pretended indictment- which had been presented by a body of fourteen persons assuming to act as a grand jury. Such, pretended indictment was a nullity, and all process and proceedings thereunder were void. (Lott v. The State, 18 Texas Ct. App., 627; McNeese v. The State, 19 Texas Ct. App, 48; Swain and Turner v. The State, Id., 323; Williams v. The State, Id., 265.)
The judgment is reversed and the proceeding upon the bail bond is dismissed.

Reversed and dismissed.